Title: From Alexander Hamilton to Caleb Swan, 1 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. May 1st. 1800 
          
          Enclosed is a duplicate of a letter written some time since to Lieutenant Hyde relative to the settlement of his accounts I am surprised at having received not no answer to it—
          You will be pleased, if Mr. Hyde is in Philadelphia or any where within your reach, to deliver the letter to him yourself—If not you will send it to him in such a manner that you can be certain of its arrival, and that it can be proved to have arrived.
          C. Swan Er.
        